Per Curiam.

The order drawn by Gerrish on the defendant having been accepted, became thereby a contract between the defendant and the plaintiff’s intestate, the true meaning of which is too plain to admit of controversy. The defendant stipulated, that upon the happening of a certain event, he would pay to the intestate the amount which should then be due to him from the drawer. If the event never happened, or if, when it happened, nothing should be due to the intestate, the defendant was neither bound nor authorized to pay him any thing. Before the plaintiff can recover he must show both of these facts ; which he has failed to do.
Upon the face of the contract no question can be made But the plaintiff, in whose name the suit is brought for the benefit of the creditors of Gerrish, offered upon the trial, to prove by paroi evidence, that when the order was drawn it was done solely to constitute a fund, with other property, to provide for the intestate’s acceptances in favor of the creditors. This evidence was rejected; and we think rightly
It was inadmissible, because its effect was to control and vary a written contract. The object was to show, that though the promise was made to the intestate, yet it was in trust and for the benefit of other persons ; that though he was the real, yet others were the equitable parties to the contract. And further, it was to convert a written promise to pay what was due to the intestate, into a promise to pay when nothing was due to him.
*56It was also inadmissible because irrelevant.' No agreement or understanding between the drawer and payee, or between them and other persons, could have any effect upon the undertaking or the liability of the acceptor. None was communicated to him. He knew nothing but what appeared upon the face of the order. Non constat that he would have accepted it if it had contained the provisions which the plaintiff now wishes to introduce. The defendant may well say, non m hcec fcedera vent.

Judgment 0‘. the verdict